?f        5r
                                                     -O^ Ul>        ^HL.v,
                                                                             r
                                                               ^_
                                                                    ^t
^Vto'L.O
Offender Signature: YK^HQ-^                  Date:

Grievance Response:                r.
TDCJ Offender Details                                                                            Page 1 of2
                                                 EXHIBITA



     Texas department of Criminal justice                    IjH TDCJ Home             New Offender Search




  Offender Information Details
   Return to Search list




 SID Number:                                 03728947

 TDCJ Number:                                01300468

  Name:                                      MINNFEE.BARRY DWAYNE

 Race:                                       B

 Gender:                                     M

 DOB:                                        1963-09-26

 Maximum Sentence Date:                      LIFE SENTENCE

 Current Facility:                           ALLRED

 Projected Release Date:                     LIFE SENTENCE

 Parole Eligibility Date:                    2034-09-18

 Offender Visitation Eligible:               YES

 Information provided is updated once daily during weekdays andmultiple times perday
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unitpriorto traveling for a visit.


 SPECIAL INFORMATION FOR SCHEDULED RELEASE:


 Scheduled Release Date:                   Offender is not scheduled for release at this time.

 Scheduled Release Type:                   Will be determined when release date is scheduled.

 Scheduled Release Location:               Will be determined when release date is scheduled.



    Parole Review Information

 Offense History:
    Offense
                      Offense
                                      Sentence Countv Case              Sentence (YY
     Date                                Date                 No.             1-DD)
                                                   T


http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=03728947               11/20/2014
c^^^^^tlj ^^%
             ym   V




      80^ 23r°v^
s




     ^OCjW-ooPn \•c^^N^u\^   Q   '